Laweence, Judge:
The question of the proper dutiable value of an importation from Switzerland described on the consular invoice as “Betterway apparatus for demonstration of wrist watches Marquise” forms the subject of this appeal for a reappraisement.
The respective parties have submitted the appeal for decision upon a stipulation to the effect that at the time of exportation of the merchandise here involved, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets in the country from which exported, in the usual wholesale quantities, and in the ordinary course of trade, either for home consumption in Switzerland or for exportation to the United States, or in the United States, as defined in section 402 (c), (d), and (e) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c), (d), and (e)), as amended by the Customs Administrative Act of 1938. The parties have also agreed that the cost of production, as defined in section 402 (f) (1) (2) (3) and (4) of said act (19 U. S. C. § 1402 (f) (1) (2) (3) and (4)), for the merchandise in issue at the time of exportation thereof was 1,127.40 Swiss francs, net, packed.
Upon the agreed facts, I find that cost of production, as that value is defined in said section 402 (f) (1) (2) (3) and (4), is the proper basis for the determination of the value of the involved merchandise, and that such value is 1,127.40 Swiss francs, net packed.
Judgment will be entered accordingly.